The court, on affidavits submitted, made an adequate finding of fact, and, being of opinion that the judgment considered had been entered contrary to the course and practice of the court, adjudged that same be set aside for irregularity, and defendant excepted and appealed.
The facts in evidence and the findings of his Honor are in full support of the order setting aside the judgment for irregularity. There are also facts in evidence tending to uphold his Honor's present judgment on the ground of surprise and excusable neglect. On careful perusal of the record, we are of opinion that there is no error, and the judgment of the lower court is
Affirmed.